Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. With regards to arguments to 35 U.S.C 112(b) for claims 1-3, 5, 7-9, 14, 16, and 18-20, the applicant has not sufficiently disclosed how to use the formulas they provided. The application needs to be able to be understood by one of ordinary skill in the art on its face and cannot be written such that it needs further explanation by the applicant, for example by an interview.  Examiner has consulted PHD level chemical engineering and the chemical engineering art unit to help to understand the formulas and the formulas were not easily understood by all parties as read from the specification and the claim set. As a result of the lack of explanation on how the applicant's formulas work, the examiner respectfully believes the formulas are not clearly understood and therefore, the 112b rejections stand.     
Applicant’s arguments, see page 18, filed 6/30/2021, with respect to claims 4 and 15 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejections of 5/5/2021 have been withdrawn.
. 
 Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. With regards to 35 U.S.C 103 rejections for claims 1-5, 7-16, and 18-24, the weight of the wire in the instant application is not disclosed, therefore it is difficult to translate mass% to weight%. The calculations provided in the non-final of 5/5/2021 were an attempt to convert the reported mass% disclosed in the instant application to a weight % given the assumption that the wire is subject to the force of gravity on earth. The other approach could be to convert the ranges of the instant application and prior art to molecular weight if the formula were better understood by the examiner.  The examiner respectfully believes that the ranges in the instant application as well as the benefit of said ranges are disclosed in the prior art or are a matter of routine experimentation because the ranges of the instant application are very wide and therefore broad.  As such, the examiner respectfully believes the rejections of 5/5/2021 stand.    
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Examiner’s note: to overcome the definiteness rejections for the chemical formulae
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of the equation 0.150≤C+Si/30+Mn/20+Ni/60≤0.300 is indefinite because it is not determinable how it is calculated. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of the equation 0.150≤C+Si/30+W/30+Mn/20+Cu/20+Ni/60+Cr/20+Mo/15+Nb/10+V/10+5×B≤0.300 is indefinite because it is not determinable how it is calculated.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of the equation 0.001≤1.6(Ca+Mg)+1.25(REM+Zr)+Al+0.8Ti≤0.70 is indefinite because it is not determinable how it is calculated.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of the equation (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 is indefinite because it is not determinable how it is calculated
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of the equation 0.150≤C+Si/30+Mn/20+Ni/60≤0.300 and (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00  are indefinite because it is not determinable how they are calculated
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of the equation 
2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O2+TiO2+ZrO2+MnO+FeO))≥1.00 and 0.150≤C+Si/30+W/30+Mn/20+Cu/20+Ni/60+Cr/20+Mo/15+Nb/10+V/10+5×B≤0.300 are indefinite because it is not determinable how they are calculated
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of the equation 0.001≤1.6(Ca+Mg)+1.25(REM+Zr)+Al+0.8Ti≤0.70 is indefinite because it is not determinable how it is calculated. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of the equation (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO)≥1.00 is indefinite because it is not determinable how it is calculated. 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of the equation (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO)≥1.00 is indefinite because it is not determinable how it is calculated.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 are indefinite because it does not determinable by which standard it is calculated. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of the equation (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 and 0.150≤C+Si/30+W/30+Mn/20+Cu/20+Ni/60+Cr/20+Mo/15+Nb/10+V/10+5×B≤0.300 are indefinite because it is not determinable how they are calculated.
Claims 1, 2, 3, 5, 7, 8, 9, 14, 16, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As the formulas are best understood in these claims, the upper spec limit for the ranges disclosed for each element or molecule can be calculate to be above the upper spec limit for the formula. For example, using the upper spec limits for the C, Si, Mn, Ni, and Fe in claim 1, the calculated ratio is above 0.300. The applicant is advised to check this for the claims listed herein this rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, 22, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0271739A1 Lee (hereinafter “Lee”). 
Regarding claim 1, Lee teaches An electroslag welding wire (arc welding wire par. 15), comprising, containing, by mass % based on total mass of the wire: C: from more than 0% to 0.07% (par. 55 is taught 0.15 wt % to 0.8 wt %); Si: from more than 0% to 0.50% (par. 57 is taught 0.2 wt % to 1.2 wt % and is within the range of the instant application); Mn: more than 0% and 1.0% or less (par. 55, Lee discloses the claimed invention except for Mn: more than 0% and 1.0% or less.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have Mn: more than 0% and 1.0% or less, since it has been held that discovering an optimum value of an art result effective variable involves only routine skill in the art. One would have been motivated to maintain the ratio of Mn: more than 0% and 1.0% or less for the purpose of preventing large amounts of fumes are generated during welding as taught in Lee par. 61); Ni: 6.0 to 15.0% (par. 91 is taught 10% or Less within the range of the instant application); and Fe: 79% or more (par. 93 teaches The welding wire includes iron (Fe) and inevitable impurities in addition to the above-described alloying elements which therefore incorporates the remainder being iron).  Lee discloses the claimed invention except for wherein the electroslag welding wire satisfies the following relationship (1): 0.150≤C+Si/30+Mn/20+Ni/60≤0.300 (1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the electroslag welding wire satisfies the following relationship (1): 0.150≤C+Si/30+Mn/20+Ni/60≤0.300 (1), since it has wherein the electroslag welding wire satisfies the following relationship (1): 0.150≤C+Si/30+Mn/20+Ni/60≤0.300 (1) for the purpose of creating a welding wire  that can provide a weld joint advantageously having a high degree of cryogenic impact toughness (Lee par. 1).

Regarding claim 2, Lee teaches An electroslag welding wire (arc welding wire par. 15), comprising, containing, by mass % based on total mass of the wire: C: from more than 0% to 0.07% (par. 55 is taught 0.15 wt % to 0.8 wt %); Si: from more than 0% to 0.50% (par. 57 is taught 0.2 wt % to 1.2 wt % and is within the range of the instant application); Mn: from more than 0% to 1.0% (par. 55, Lee discloses the claimed invention except for Mn: from more than 0% to 1.0%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have Mn: from more than 0% to 1.0%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to maintain the ratio of Mn: from more than 0% to 1.0% for the purpose of preventing large amounts of fumes are generated during welding as taught in Lee par. 61); from Ni: 6.0 to 15.0% (par. 91 is taught 10% or Less within the range of the instant application); and Fe: 79% or more (par. 93 teaches The welding wire includes iron (Fe) and inevitable impurities in addition to the above-described alloying elements which therefore incorporates the remainder being iron) wherein the electroslag welding wire further comprises at least one element selected from the group consisting of Cu, Cr, Mo, W, Nb, V and B (par. 11).  Lee discloses the claimed invention except for and satisfies the following relationship (2): 0.150≤C+Si/30+W/30+Mn/20+Cu/20+Ni/60+Cr/20+Mo/15+Nb/10+V/10+5×B≤0.300 (2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to and satisfies the following relationship (2): 0.150≤C+Si/30+W/30+Mn/20+Cu/20+Ni/60+Cr/20+Mo/15+Nb/10+V/10+5×B≤0.300 (2), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to and satisfies the following relationship (2): 0.150≤C+Si/30+W/30+Mn/20+Cu/20+Ni/60+Cr/20+Mo/15+Nb/10+V/10+5×B≤0.300 (2) for the purpose of creating a welding wire that comprises a ratio of elements that advantageously increases the strength of the welding joint at room temperature (Lee par. 46). 

Regarding claim 3, Lee teaches The electroslag welding wire according to claim 1 as discussed above and further discloses further comprising: at least one element selected from the group consisting of Ca, Mg, REM, Zr, Al and Ti (par. 47 teaches Yttrium as a rare earth element).  Lee discloses the claimed invention except for and satisfying the following relationship (3): 0.001≤1.6(Ca+Mg)+1.25(REM+Zr)+Al+0.8Ti≤0.70 (3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to and satisfying the following relationship (3): 0.001≤1.6(Ca+Mg)+1.25(REM+Zr)+Al+0.8Ti≤0.70 (3), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to and satisfying the following relationship (3): 0.001≤1.6(Ca+Mg)+1.25(REM+Zr)+Al+0.8Ti≤0.70 (3) for the purpose of creating a welding 

Regarding claim 4, Lee teaches The electroslag welding wire according to claim 1 as discussed above and further discloses wherein the wire is a solid wire or a flux cored wire (par. 15, Lee teaches flux cored welding wire; par. 20).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the wire is a solid wire or a flux cored wire, as suggested and taught by Lee, for the purpose of providing a means to create a welding joint that advantageously form the welding joint having a high degree of low-temperature impact toughness and a high degree of room-temperature yield strength, and thus a welding structure having a high degree of impact toughness in cryogenic environments, for example, −196° C. or lower, may be formed using the flux-cored arc welding wire (Lee par. 20).

Regarding claim 5, Lee teaches The electroslag welding wire according to claim 1 wherein: the wire is a flux cored wire as discussed above and further discloses comprising a slag forming agent in an amount of more than 0% to 15% based on total mass of the wire; the slag forming agent comprising at least one selected from the group consisting of SiO2, CaO, CaF2, BaF2, MgO, Al2O3, MnO, TiO2, ZrO2, FeO, Na2O, K2O, and BaO (par. 78, Lee teaches TiO2 4% or greater which encompasses the range of the instant application).  Lee discloses the claimed invention except for and satisfies the following relationship (4): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (4); and
the left side of the relationship (4) is taken as >100 when the slag forming agent does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO. It would have been obvious to one having ordinary skill in the art at the time the invention was made to and satisfies the following relationship (4): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (4); and
the left side of the relationship (4) is taken as >100 when the slag forming agent does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to and satisfies the following relationship (4): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (4); and
the left side of the relationship (4) is taken as >100 when the slag forming agent does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO for the purpose of creating a welding wire that advantageously comprises a composition of slag forming agent less than 15 wt %, because if the content of the slag forming agent increase beyond 15 wt%, the contents of oxides in welding joints may markedly increase, and thus the low-temperature impact toughness of the welding joints may decrease (Lee par. 78).

the electroslag welding wire according to claim 1 as discussed above and further discloses A flux (flux par. 101) used for electroslag welding (see claim 1 above) together with, the flux comprising, by mass %: SiO2: 0 to 35%; CaO: 5 to 60%; CaF2: 3 to 50%; BaF2: 0 to 20%; MgO: 0 to 20%; Al2O3: 0 to 65%; MnO: 0 to 20%; TiO2: 0 to 10%; ZrO2: 0 to 10%; FeO: 0 to 5%; Na2O: 0 to 10%; K2O: 0 to 10%; and BaO: 0 to 20% (par. 101 discloses the alumina basic, also known as aluminum oxide or AL2O3).  Lee discloses the claimed invention except for and wherein: the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (5); and
the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO. It would have been obvious to one having ordinary skill in the art at the time the invention was made to and wherein: the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (5); and
the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to and wherein: the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (5); and the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO for the purpose of creating a welding wire with flux that advantageously binds to and removes debris and impurities created from welding process.

Regarding claim 8, Lee teaches the electroslag welding wire according to claim 1 and a flux for electroslag welding as discussed above and further discloses list A weld joint produced by electroslag welding (par. 10), wherein: a weld metal (high-strength welding joint) in the weld joint comprises contains, by mass %: C: from more than 0% to 0.07%; Si: from more than 0% to 0.50%; Mn: from more than 0% to 1.0%; from Ni: 6.0 to 15.0%; and, with the remainder consisting of Fe and inevitable impurities (par. 10, all materials are taught by weight and are divided by the gravitational constant to achieve a mass percent within the range of the instant application); the flux for electroslag welding comprises: SiO2: 0 to 35%; CaO: 5 to 60%; CaF2: 3 to 50%; BaF2: 0 to 20%; MgO: 0 to 20%; Al2O3: 0 to 65%; MnO: 0 to 20%; TiO2: 0 to 10%; ZrO2: 0 to 10%; FeO: 0 to 5%; Na2O: 0 to 10%; K2O: 0 to 10%; BaO: 0 to 20% (par. 101 discloses the alumina basic, also known as aluminum oxide or AL2O3).  Lee discloses the claimed invention except for the weld metal satisfies the following relationship (6): 0.150≤C+Si/30+Mn/20+Ni/60≤0.300 (6) and the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (5); and the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the weld metal satisfies the following relationship (6): 0.150≤C+Si/30+Mn/20+Ni/60≤0.300 (6) and the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (5); and the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to the weld metal satisfies the following relationship (6): 0.150≤C+Si/30+Mn/20+Ni/60≤0.300 (6) and the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (5); and the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO for the purpose of creating a welding wire with flux that advantageously creating a high-strength welding joint having a high degree of cryogenic toughness (Lee par. 10).

Regarding claim 9, Lee teaches the electroslag welding wire according to claim 1 as discussed above and further discloses A weld joint produced by electroslag welding using and a flux for electroslag welding (par. 10), wherein: a weld metal (high-strength welding joint) in the weld joint comprises, by mass %: C: from more than 0% to 0.07%; Si: from more than 0% to 0.50%; Mn: from more than 0% to 1.0%; from Ni: 6.0 to 15.0%; at least one element selected from the group consisting of Cu, Cr, Mo, W, Nb, V and B; and Fe and inevitable impurities (par. 10, all materials are taught by weight and are within the range of the instant application); the flux for electroslag welding comprises: SiO2: 0 to 35%; CaO: 5 to 60%; CaF2: 3 to 50%; BaF2: 0 to 20%; MgO: 0 to 20%; Al2O3: 0 to 65%; MnO: 0 to 20%; TiO2: 0 to 10%; ZrO2: 0 to 10%; FeO: 0 to 5%; Na2O: 0 to 10%; K2O: 0 to 10%; BaO: 0 to 20% (par. 101 discloses the alumina basic, also known as aluminum oxide or AL2O3).  Lee discloses the claimed invention except for the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O2+TiO2+ZrO2+MnO+FeO))≥1.00 (5); the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2 ZrO2, MnO and FeO; and the weld metal satisfies the following relationship (7): 0.150≤C+Si/30+W/30+Mn/20+Cu/20+Ni/60+Cr/20+Mo/15+Nb/10+V/10+5×B≤0.300 (7). It would have been obvious to one having ordinary skill in the art at the time the invention was made to the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O2+TiO2+ZrO2+MnO+FeO))≥1.00 (5); the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2 ZrO2, MnO and FeO; and the weld metal satisfies the following relationship (7): 0.150≤C+Si/30+W/30+Mn/20+Cu/20+Ni/60+Cr/20+Mo/15+Nb/10+V/10+5×B≤0.300 (7), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O2+TiO2+ZrO2+MnO+FeO))≥1.00 (5); the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2 ZrO2, MnO and FeO; and the weld metal satisfies the following relationship (7): 0.150≤C+Si/30+W/30+Mn/20+Cu/20+Ni/60+Cr/20+Mo/15+Nb/10+V/10+5×B≤0.300 (7) for the purpose of creating a welding wire with flux that advantageously creating a high-strength welding joint having a high degree of cryogenic toughness (Lee par. 10).

Regarding claim 10, Lee teaches The weld joint according to claim 8 as discussed above and further discloses wherein the weld metal further comprises, by mass %: O: from 0% to and 0.025% (par. 27, silicone is taught by Lee to remove oxygen from the welding joint, meaning the oxygen content in the welding joint is 0%); and N: 0% to 0.010% (par. 42 teaches 0.001 wt % to 0.3 wt % which is within the range of the instant application; par. 43).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the weld metal further comprises, by mass %: O: 0% or more and 0.025% or less; and N: 0% or more and 0.010% or less, as suggested and taught by Lee, for the purpose of providing a composition to advantageously improve the strength of the welding joint (Lee par. 27).

Regarding claim 11, Lee teaches The weld joint according to claim 9 as discussed above and further discloses wherein the weld metal further comprises, by mass %: O: from 0% to 0.025% (par. 27, silicone is taught by Lee to remove oxygen from the welding joint, meaning the oxygen content in the welding joint is 0%); and N: from 0% to 0.010% (par. 42; par. 43).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the weld metal further comprises, by mass %: O: 0% or more and 0.025% or less; and N: 0% or more and 0.010% or less, as suggested and taught by Lee, for the purpose 

Regarding claim 12, Lee teaches The weld joint according to claim 8 as discussed above and further discloses wherein the weld joint is formed at abatement of  a first steel plate and a second steel plate, wherein the first and second steel plates comprise from 5 to 10% of Ni as a base metal (par. 2; par. 3; par. 4; par. 5; par. 6 teach that the known art is to weld high nickel content steels of 10% Ni and lower and 50% and greater, therefore it is obvious to choose a material to weld within the nickel content ranges in the instant application).  Lee discloses the claimed invention except for specifically performing welding a first steel plate and a second steel plate, wherein the first and second steel plates comprise from 5 to 10% of Ni as a base metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform a weld a first steel plate and a second steel plate, wherein the first and second steel plates comprise from 5 to 10% of Ni as a base metal, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose the material for a workpiece containing 5 to 10% of Ni as a base metal for the purpose of meeting the temperature and oxidation resistance requirements of the application at hand.

Regarding claim 13, Lee teaches The weld joint according to claim 9 as discussed above and further discloses wherein the weld joint is formed at abatement of a first steel plate and a second steel plate, wherein the first and second steel plates comprise from 5 to 10% of Ni as a base metal (par. 2; par. 3; par. 4; par. 5; par. 6 teach that the known art is to at abatement of a first steel plate and a second steel plate, wherein the first and second steel plates comprise from 5 to 10% of Ni as a base metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform a weld at abatement of a first steel plate and a second steel plate, wherein the first and second steel plates comprise from 5 to 10% of Ni as a base metal, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose the material for a workpiece containing 5 to 10% of Ni as a base metal for the purpose of meeting the temperature and oxidation resistance requirements of the application at hand.

Regarding claim 14, Lee teaches The electroslag welding wire according to claim 2 as discussed above and further discloses further comprising at least one element selected from the group consisting of Ca, Mg, REM, Zr, Al and Ti (par. 47 teaches Yttrium as a rare earth element).  Lee discloses the claimed invention except for and satisfying the following relationship (3): 0.001≤1.6(Ca+Mg)+1.25(REM+Zr)+Al+0.8Ti≤0.70 (3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to and satisfying the following relationship (3): 0.001≤1.6(Ca+Mg)+1.25(REM+Zr)+Al+0.8Ti≤0.70 (3), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to and satisfying the following relationship (3): 0.001≤1.6(Ca+Mg)+1.25(REM+Zr)+Al+0.8Ti≤0.70 (3) for the purpose of creating a welding wire that may form oxides at a high temperature, and the oxides may function as nuclei forming sites at a high temperature during solidification, thereby decreasing the size of austenite grains (Lee par. 48).

Regarding claim 15, Lee teaches The electroslag welding wire according to claim 2 as discussed above and further discloses wherein the wire is a solid wire or a flux cored wire (par. 15, Lee teaches flux cored welding wire; par. 20).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the wire is a solid wire or a flux cored wire, as suggested and taught by Lee, for the purpose of providing a means to create a welding joint that advantageously form the welding joint having a high degree of low-temperature impact toughness and a high degree of room-temperature yield strength, and thus a welding structure having a high degree of impact toughness in cryogenic environments, for example, −196° C. or lower, may be formed using the flux-cored arc welding wire (Lee par. 20).

Regarding claim 16, Lee teaches the preamble of the claim XX-1 as discussed above and further discloses list in an amount of more than 0% to 15% based on total mass of the wire; the slag forming agent comprises at least one selected from the group consisting of SiO2, CaO, CaF2, BaF2, MgO, Al2O3, MnO, TiO2, ZrO2, FeO, Na2O, K2O, and BaO (par. 78, Lee teaches TiO2).  Lee discloses the claimed invention except for and satisfies the following relationship (4): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (4); and
the left side of the relationship (4) is taken as >100 when the slag forming agent does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO. It would have been obvious to one having ordinary skill in the art at the time the invention was made to and satisfies the following relationship (4): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO)≥1.00 (4); and
the left side of the relationship (4) is taken as >100 when the slag forming agent does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to and satisfies the following relationship (4): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO)≥1.00 (4); and
the left side of the relationship (4) is taken as >100 when the slag forming agent does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO for the purpose of creating a welding wire that advantageously comprises a composition of slag forming agent less than 15 wt %, because if the content of the slag forming agent increase beyond 15 wt%, the contents of oxides in welding joints may markedly increase, and thus the low-temperature impact toughness of the welding joints may decrease (Lee par. 78).

the electroslag welding wire according to claim 2 as discussed above and further discloses list A flux (flux par. 101) used for electroslag welding (see claim 2 above)  together with, the flux comprising, by mass %: SiO2: 0 to 35%; CaO: 5 to 60%; CaF2: 3 to 50%; BaF2: 0 to 20%; MgO: 0 to 20%; Al2O3: 0 to 65%; MnO: 0 to 20%; TiO2: 0 to 10%; ZrO2: 0 to 10%; FeO: 0 to 5%; Na2O: 0 to 10%; K2O: 0 to 10%; and BaO: 0 to 20% (par. 101 discloses the alumina basic, also known as aluminum oxide or AL2O3).  Lee discloses the claimed invention except for wherein: the flux satisfies the following relationship (5):  CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO)≥1.00 (5); and the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO. It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein: the flux satisfies the following relationship (5):  CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO)≥1.00 (5); and the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to wherein: the flux satisfies the following relationship (5):  CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO)≥1.00 (5); and the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO for the purpose of creating a 

Regarding claim 19, Lee teaches the electroslag welding wire according to claim 2 and a flux for electroslag welding as discussed above and further discloses list A weld joint produced by electroslag welding (par. 10) using, wherein: a weld metal (high-strength welding joint) in the weld joint comprises, by mass %: C: from more than 0% to 0.07%; Si: from more than 0% to 0.50%; Mn: from more than 0% to 1.0%; Ni: from 6.0 to 15.0%; and Fe and inevitable impurities (par. 10, all materials are taught by weight and are within the range of the instant application); the flux for electroslag welding comprises: SiO2: 0 to 35%; CaO: 5 to 60%; CaF2: 3 to 50%; BaF2: 0 to 20%; MgO: 0 to 20%; Al2O3: 0 to 65%; MnO: 0 to 20%; TiO2: 0 to 10%; ZrO2: 0 to 10%; FeO: 0 to 5%; Na2O: 0 to 10%; K2O: 0 to 10%; BaO: 0 to 20% (par. 101 discloses the alumina basic, also known as aluminum oxide or AL2O3).  Lee discloses the claimed invention except for the weld metal satisfies the following relationship (6): 0.150≤C±Si/30±Mn/20+Ni60≤0.300 (6); and the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (5); and the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the weld metal satisfies the following relationship (6): 0.150≤C±Si/30±Mn/20+Ni60≤0.300 (6); and the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (5); and the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to the weld metal satisfies the following relationship (6): 0.150≤C±Si/30±Mn/20+Ni60≤0.300 (6); and the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (5); and the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO for the purpose of creating a welding wire with flux that advantageously creating a high-strength welding joint having a high degree of cryogenic toughness (Lee par. 10).

Regarding claim 20, Lee teaches the electroslag welding wire according to claim 2 as discussed above and further discloses A weld joint produced by electroslag welding using and a flux for electroslag welding (par. 10), wherein: a weld metal (high-strength welding joint) in the weld joint comprises, by mass %: C: from more than 0% to 0.07% or less; Si: from more than 0% to 0.50% or less; Mn: from more than 0% to 1.0% or less; Ni: from 6.0 to 15.0%; at least one element selected from the group consisting of Cu, Cr, Mo, W, Nb, V and B; and Fe and inevitable impurities (par. 10, all materials are taught within the range of the instant application); the flux for electroslag welding comprises: SiO2: 0 to 35%; CaO: 5 to 60%; CaF2: 3 to 50%; BaF2: 0 to 20%; MgO: 0 to 20%; Al2O3: 0 to 65%; MnO: 0 to 20%; TiO2: 0 to 10%; ZrO2: 0 to 10%; FeO: 0 to 5%; Na2O: 0 to 10%; K2O: 0 to 10%; BaO: 0 to 20% (par. 101 discloses the alumina basic, also known as aluminum oxide or the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (5) the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO; and the weld metal satisfies the following relationship (7): 0.150≤C+Si/30+W/30+Mn/20+Cu/20+Ni/60+Cr/20+Mo/15+Nb/10+V/10+5×B≤0.300 (7). It would have been obvious to one having ordinary skill in the art at the time the invention was made to the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (5) the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO; and the weld metal satisfies the following relationship (7): 0.150≤C+Si/30+W/30+Mn/20+Cu/20+Ni/60+Cr/20+Mo/15+Nb/10+V/10+5×B≤0.300 (7), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to the flux satisfies the following relationship (5): (CaO+CaF2+BaF2+MgO+BaO+Na2O+K2O)/(SiO2+0.5(Al2O3+TiO2+ZrO2+MnO+FeO))≥1.00 (5) the left side of the relationship (5) is taken as >100 when the flux does not contain any of SiO2, Al2O3, TiO2, ZrO2, MnO and FeO; and the weld metal satisfies the following relationship (7): 0.150≤C+Si/30+W/30+Mn/20+Cu/20+Ni/60+Cr/20+Mo/15+Nb/10+V/10+5×B≤0.300 (7) for 

Regarding claim 21, Lee teaches The weld joint according to claim 19 as discussed above and further discloses list wherein the weld metal further comprises, by mass %: O: from 0% to 0.025% (par. 27, silicone is taught by Lee to remove oxygen from the welding joint, meaning the oxygen content in the welding joint is 0%); and N: from 0% to 0.010%  (par. 42; par. 43).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the weld metal further comprises, by mass %: O: from 0% to 0.025%; and N: from 0% to 0.010%, as suggested and taught by Lee, for the purpose of providing a composition to advantageously improve the strength of the welding joint (Lee par. 27).

Regarding claim 22, Lee teaches The weld joint according to claim 20 as discussed above and further discloses wherein the weld metal further comprising, by mass %: O: from 0% to 0.025% (par. 27, silicone is taught by Lee to remove oxygen from the welding joint, meaning the oxygen content in the welding joint is 0%); and N: from 0% to 0.010% (par. 42; par. 43). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the weld metal further comprising, by mass %: O: 0% or more and 0.025% or less; and N: 0% or more and 0.010% or less, as suggested and taught by Lee, for the purpose of providing a composition to advantageously improve the strength of the welding joint (Lee par. 27).

Regarding claim 23, Lee teaches The weld joint according to claim 19 as discussed above and further discloses wherein the weld joint is formed on a steel plate comprising from 5 to 10% of Ni as a base metal.  (par. 2; par. 3; par. 4; par. 5; par. 6 teach that the known art is to weld high nickel content steels of 10% Ni and lower and 50% and greater, therefore it is obvious to choose a material to weld within the nickel content ranges in the instant application).  Lee discloses the claimed invention except for specifically performing welding on a steel plate containing 5 to 10% of Ni as a base metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform a weld on a steel plate comprising from 5 to 10% of Ni as a base metal, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose the material for a workpiece comprising from 5 to 10% of Ni as a base metal for the purpose of meeting the temperature and oxidation resistance requirements of the application at hand.

Regarding claim 24, Lee teaches The weld joint according to claim 20 as discussed above and further discloses wherein the weld joint is formed on a steel plate comprising from 5 to 10% of Ni as a base metal (par. 2; par. 3; par. 4; par. 5; par. 6 teach that the known art is to weld high nickel content steels of 10% Ni and lower and 50% and greater, therefore it is obvious to choose a material to weld within the nickel content ranges in the instant application).  Lee discloses the claimed invention except for specifically performing welding on a steel plate comprising from 5 to 10% of Ni as a base metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform a weld on a steel plate comprising from 5 to 10% of Ni as a base metal, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose the material for a workpiece comprising from 5 to 10% of Ni as a base metal for the purpose of meeting the temperature and oxidation resistance requirements of the application at hand.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0271739A1 Lee (hereinafter “Lee”) in view of US2009/0314759A1 Schaeffer (hereinafter “Schaeffer”). 
Regarding claim 6, Lee teaches The electroslag welding wire according to claim 1 as discussed above.  Lee does not teach wherein the wire has been plated with Cu. Along the same field of endeavor, Schaeffer discloses welding wire coatings of Copper and Perovskite and their benefits, Schaeffer teaches wherein the wire has been plated with Cu (par. 1 teaches coating welding wires with copper is common in the art of arc welding).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Lee reference, to include wherein the wire has been plated with Cu, as suggested and taught by Schaeffer, for the purpose of providing a means to advantageously reduce friction and electrical resistance between the welding wire and the welding gun's contact tip through which the welding wire passes (Schaeffer par. 1).

Regarding claim 17, Lee teaches The electroslag welding wire according to claim 2 as discussed above.  Lee does not teach wherein the wire has been plated with Cu. Along the same field of endeavor Schaeffer discloses welding wire coatings of Copper and Perovskite and wherein the wire has been plated with Cu (par. 1 teaches coating welding wires with copper is common in the art of arc welding).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Lee reference, to include wherein the wire has been plated with Cu, as suggested and taught by Schaeffer, for the purpose of providing a means to advantageously reduce friction and electrical resistance between the welding wire and the welding gun's contact tip through which the welding wire passes (Schaeffer par. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761